United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1851
                                   ___________

In re: Georgina Yvonne Stephens,       *
                                       *
            Debtor,                    *
                                       *
_________________________              *
                                       *
Georgina Yvonne Stephens,              *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Mary Jo A. Jensen-Carter, Trustee of   *
the Bankruptcy Estate of Larry K.      *      [UNPUBLISHED]
Alexander,                             *
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: February 22, 2006
                             Filed: February 27, 2006
                              ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       Georgina Y. Stephens appeals the district court’s1 denial of her motion to bring
an interlocutory appeal after the bankruptcy court reopened her bankruptcy case. We
dismiss the appeal for lack of jurisdiction.

       In bankruptcy matters, we ordinarily have jurisdiction only over final district
court orders, and a district court order is not final unless the underlying bankruptcy
court order is final. See 28 U.S.C. § 158(d) (in bankruptcy matters, appellate court’s
jurisdiction is limited to “appeals from all final decisions, judgments, orders, and
decrees” of district court); In re Popkin & Stern, 105 F.3d 1248, 1250 (8th Cir. 1997)
(“For purposes of § 158(d), a determination of the district court is not ‘final’ unless
the underlying order of the bankruptcy court is final.” (quoted case omitted)). We
conclude that the bankruptcy court’s order reopening Stephens’s case was not a final
order, as (1) the order only reopened the case, and the bankruptcy court has not yet
addressed the merits of trustee Mary Jo Jensen-Carter’s claim; (2) if the bankruptcy
court ultimately rules in Jensen-Carter’s favor, Stephens can still challenge on appeal
to the district court the bankruptcy court’s jurisdiction and Jensen-Carter’s standing;
and (3) a later reversal on the reopening would not require recommencement of the
entire bankruptcy proceeding. See In re Gaines, 932 F.2d 729, 731-32 (8th Cir. 1991)
(setting forth standard for determining finality of bankruptcy court order; concluding
bankruptcy court’s order reopening and extending time for objecting to debtors’
discharge was not final and appealable). We note the district court did not certify its
order for immediate interlocutory appeal under 28 U.S.C. § 1292(b), see Connecticut
Nat’l Bank v. Germain, 503 U.S. 249, 254 (1992) (§ 158(d) is subject to § 1292(b)
certification procedure); Madsen v. Audrain Health Care, Inc., 248 F.3d 760, 761 (8th
Cir. 2001) (dismissing appeal for lack of jurisdiction, absent district court certification
pursuant to Fed. R. Civ. P. 54(b) or § 1292(b)); and we have found no other basis for




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                           -2-
jurisdiction. We deny Stephens’s alternative request to treat her appeal as a petition
for a writ of mandamus under 28 U.S.C. § 1651(a).

      Accordingly, we dismiss the appeal for lack of jurisdiction.
                     ______________________________




                                         -3-